[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                  IN RE: PETER J. MANIEGGIA, JR. ET AL. DECISION OF JUDGE TRIAL REFEREE
The above-entitled matter having been referred to me as Judge Trial Referee by the Judicial District of Tolland to hear the evidence and render a decision, I held a hearing upon the same at Rockville on October 26, 2000.
AND DECIDE AS FOLLOWS:
1. On August 10, 2000, the Transportation Commissioner, pursuant to Statute, agreed to acquire for the layout, alteration, improvement and construction of a highway known as U.S. Route 6 land and improvements thereon as described in the Voucher Agreement.
2. Said property owners have agreed to accept the sum of $115,000.00 subject to such terms or conditions as appear in the Voucher Agreement which has been made.
3. I heard the evidence produced by the Transportation Commissioner, and find that the amount that the property owners have agreed to accept is reasonable and the terms of the settlement fair and just to both parties.
  Rubinow Judge Trial Referee